DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 05/27/2022 has been entered. Claims 18-21, 25, 27-30 and 32-33 have been amended. Claims 1-17, 23-24 and 26 have been canceled. Claims 18-22, 25 and 27-33 are pending in the application. 

Response to Arguments
Applicant's arguments filed 05/27/2022, have been fully considered and entered but they are not persuasive/moot because the arguments do not apply to any of the references being used in the current rejection.
Before replying to the argument: how claim 25 further limits claim 18!!! Please note that claim 25 means that the corresponding limitations on the independent claim 18, are just intended use, as they are not applied nor generated until claim 25. Applicant is advised to cancel claim 25, which is not further limiting claim 18.

Main Argument:
… The weights not only act to differentially preserve the different directions, but those weights are also determined based on an analysis of the original video signal. Thus, the original video signal has an influence on how the weights are determined. Applicant submits that the combination of the above features is distinguishable over the cited art. … 
Reply
Examiner respectfully disagrees, where any of the three references render these features obvious to one with ordinary skills in the art.
Rossato teaches different residuals in a set of transformed residuals are quantized according to different quantization parameters. This is due to the different relative importance of directional components for perceived quality … [0153]-[0156]. Basically, assigning different quantization weights to the transformed residual, is an obvious alternative of assigning different weights to the residuals and then quantize. It is an obvious alternative to one with ordinary skills in the art to perceived quality such that the produced rendition of the signal more accurately reflects the original signal for the corresponding level of quality, (Rossato [0153]).
Segall teaches separate filters normally applied in horizontal and vertical direction (Segall [0016]), using different weights (Segall [0005]). The motivation for such an addition would be to enhance image characteristics, error or distortion rates (Segall [0005]).
Kopf teaches increasing the smoothness “different weights” of the corresponding kernels based on detected edges (Section 4.2: Edge Orientations). The motivation for such an addition would be to perceived image quality as crisper without suffering from ringing artifacts (Kopf, abstract)
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 25, and 27-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rossato et al. (US 20130314496 A1) hereinafter Rossato in view of Segall (US 20070160134 A1) hereinafter Segall.
Regarding claim 18,
Rossato teaches a method of encoding a video signal ([0029][0114]; Fig. 2B), the method comprising: 
down-sampling a frame of the video signal to generate a version of the signal (Image is processed by downsampler to generate image 130-B at bottom LOQ [0115]; Fig. 2B; [0275]; step 6.01 of FIG. 6); 
instructing the encoding of said version of the signal to produce a first encoded signal (image 130-B is processed by residual calculator 260+B, producing residual data RB 270+B [0119]; Fig. 2B; [0275]; step 6.01 of FIG. 6); 
instructing the decoding of said first encoded signal to produce a first decoded signal (Residual data 270+B is processed by generator of reconstruction data 280+B, producing reconstruction data 290+B. Reconstruction data 290+B is processed by simulated decoder 2100+B [0119]-[0120]; Fig. 2B; [0275][0276]; step 6.01 of FIG. 6); 
up-sampling said first decoded signal to obtain a first up-sampled decoded signal (predicted 
rendition 225 [0120];Fig. 2B; [0277]; step 6.02 of FIG. 6); 
obtaining a first residual signal by taking a difference between said first up-sampled decoded signal and a first reference signal, wherein the first reference signal corresponds to the video signal prior to down-sampling (Residual calculator 261 receives image 130-1 at LOQ #-1 and predicted 
rendition 225-(-1) at LOQ #-1, producing residual data 271 [0121]; Fig. 2B; [0277]; step 6.02 of FIG. 6); and encoding said first residual signal to produce a first encoded residual signal (the encoder verifies that the amount of bitstream necessary to encode reconstruction data 290, 291, .  . . , 290+B [0126]; Fig. 2B; Quantized transformed directional components are then encoded, producing encoded reconstruction data [0282]; step 6.08 of Fig. 6); said encoding including:
transforming the first residual signal into a first transformed residual signal, wherein said transforming comprises applying a directional transformation comprising a plurality of different kernels, each kernel corresponding to a specific direction within the first residual signal ([0134]-[0139]).  
analysing of the video signal ([0080]-[0081]; Fig. 2B and Fig. 6); 
wherein the plurality of different kernels are weighted by different weights, wherein the weights act to differentially preserve different specific directions within the first residual signal (different residuals in a set of transformed residuals are quantized according to different quantization parameters. This is due to the different relative importance of directional components for perceived quality … [0153]-[0156]: It is an obvious alternative to one with ordinary skills in the art to perceived quality such that the produced rendition of the signal more accurately reflects the original signal for the corresponding level of quality, Rossato [0153]).
Segall teaches separate filters normally applied in horizontal and vertical direction (Segall [0016]), using different weights (Segall [0005]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the teachings of Rossato by the teaching of Segall. The motivation for such an addition would be to enhance image characteristics, error or distortion rates (Segall [0005]).

Regarding claim 25, is rejected under the same reasoning as claim 18. Applicant is advised to cancel claim 25, which is not further limiting claim 18.

Regarding claim 27,
Rossato and Segall teaches all the limitation of claim 18, as outlined above.
Rossato further teaches analysing one or more frames of the video signal or one or more frames of the first residual signal ([0080]-[0081]; Fig. 2B and Fig. 6); and estimating a number of directional elements present, wherein the weights are generated for the corresponding directions based on the estimating (different residuals in a set of transformed residuals are quantized according to different quantization parameters. This is due to the different relative importance of directional components for perceived quality … [0153]-[0156]: an obvious alternative to perceived quality such that the produced rendition of the signal more accurately reflects the original signal for the corresponding level of quality, Rossato [0153]).
 Segall teaches separate filters normally applied in horizontal and vertical direction (Segall [0016]), using weights (Segall [0005]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the teachings of Rossato by the teaching of Segall. The motivation for such an addition would be to enhance image characteristics, error or distortion rates (Segall [0005]).

Regarding claim 28, is rejected under the same reasoning as claim 27.

Regarding claim 29,
Rossato and Segall teaches all the limitation of claim 18, as outlined above.
Rossato further teaches wherein encoding the version of the video signal to produce the first encoded signal comprises encoding structured information using a first encoding algorithm optimized for encoding structured information; and encoding said first residual signal to produce the first encoded residual signal comprises encoding unstructured information using a second encoding algorithm optimized for encoding unstructured information (Scalable video coding to convert a baseline signal or image at a first level of quality to a higher resolution predicted image at a next higher level of quality. FIG. 2B is an example diagram describing of an encoder encoding of a signal in a tiered hierarchy of levels of quality [0113]-[0127]; Fig. 2B and Fig. 6).  

Regarding claim 30, is rejected under the same reasoning as claim 29.

Regarding claim 31,
Rossato and Segall teaches all the limitation of claim 18, as outlined above.
Rossato further teaches the first residual signal comprises a sparse set of data (residual data [0121] [0123]; Fig. 2B and Fig. 6).

Regarding claim 32 “encoder device”, and claim 33 “encoder CRM” are rejected under the same reasoning as claim 18 “encoder method”, where Rossato teaches encoder system and method (Rossato Fig. 2B and Fig. 6).

Claims 18, 25, and 27-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rossato et al. (US 20130314496 A1) hereinafter Rossato in view of Kopf et al. (Johannes Kopf, Ariel Shamir, Pieter Peers, “Content-Adaptive Image Downscaling”, ACM Transactions on Graphics “Proceedings of SIGGRAPH Asia”, 2013), hereinafter Kopf.
Regarding claim 18,
Rossato teaches a method of encoding a video signal ([0029][0114]; Fig. 2B), the method comprising: 
down-sampling a frame of the video signal to generate a version of the signal (Image is processed by downsampler to generate image 130-B at bottom LOQ [0115]; Fig. 2B; [0275]; step 6.01 of FIG. 6); 
instructing the encoding of said version of the signal to produce a first encoded signal (image 130-B is processed by residual calculator 260+B, producing residual data RB 270+B [0119]; Fig. 2B; [0275]; step 6.01 of FIG. 6); 
instructing the decoding of said first encoded signal to produce a first decoded signal (Residual data 270+B is processed by generator of reconstruction data 280+B, producing reconstruction data 290+B. Reconstruction data 290+B is processed by simulated decoder 2100+B [0119]-[0120]; Fig. 2B; [0275][0276]; step 6.01 of FIG. 6); 
up-sampling said first decoded signal to obtain a first up-sampled decoded signal (predicted 
rendition 225 [0120];Fig. 2B; [0277]; step 6.02 of FIG. 6); 
obtaining a first residual signal by taking a difference between said first up-sampled decoded signal and a first reference signal, wherein the first reference signal corresponds to the video signal prior to down-sampling (Residual calculator 261 receives image 130-1 at LOQ #-1 and predicted 
rendition 225-(-1) at LOQ #-1, producing residual data 271 [0121]; Fig. 2B; [0277]; step 6.02 of FIG. 6); and encoding said first residual signal to produce a first encoded residual signal (the encoder verifies that the amount of bitstream necessary to encode reconstruction data 290, 291, .  . . , 290+B [0126]; Fig. 2B; Quantized transformed directional components are then encoded, producing encoded reconstruction data [0282]; step 6.08 of Fig. 6); said encoding including:
transforming the first residual signal into a first transformed residual signal, wherein said transforming comprises applying a directional transformation comprising a plurality of different kernels, each kernel corresponding to a specific direction within the first residual signal ([0134]-[0139]).  
analysing of the video signal ([0080]-[0081]; Fig. 2B and Fig. 6); 
wherein the plurality of different kernels are weighted by different weights, wherein the weights act to differentially preserve different specific directions within the first residual signal (different residuals in a set of transformed residuals are quantized according to different quantization parameters. This is due to the different relative importance of directional components for perceived quality … [0153]-[0156]: It is an obvious alternative to one with ordinary skills in the art to perceived quality such that the produced rendition of the signal more accurately reflects the original signal for the corresponding level of quality, Rossato [0153]).
Kopf teaches separate filters normally applied in horizontal and vertical direction and using different weights (increasing the smoothness “different weights” of the corresponding kernels based on detected edges, Section 4.2: Edge Orientations). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the teachings of Kopf by the teaching of Segall. The motivation for such an addition would be to perceived image quality as crisper without suffering from ringing artifacts (Kopf, abstract).

Regarding claim 25, is rejected under the same reasoning as claim 18. Applicant is advised to cancel claim 25, which is not further limiting claim 18.

Regarding claim 27,
Rossato and Kopf teaches all the limitation of claim 18, as outlined above.
Rossato further teaches analysing one or more frames of the video signal or one or more frames of the first residual signal ([0080]-[0081]; Fig. 2B and Fig. 6); and estimating a number of directional elements present, wherein the weights are generated for the corresponding directions based on the estimating (different residuals in a set of transformed residuals are quantized according to different quantization parameters. This is due to the different relative importance of directional components for perceived quality … [0153]-[0156]: an obvious alternative to perceived quality such that the produced rendition of the signal more accurately reflects the original signal for the corresponding level of quality, Rossato [0153]).
Kopf teaches separate filters normally applied in horizontal and vertical direction and using different weights (increasing the smoothness “different weights” of the corresponding kernels based on detected edges, Section 4.2: Edge Orientations). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the teachings of Kopf by the teaching of Segall. The motivation for such an addition would be to perceived image quality as crisper without suffering from ringing artifacts (Kopf, abstract).

Regarding claim 28, is rejected under the same reasoning as claim 27.

Regarding claim 29,
Rossato and Kopf teaches all the limitation of claim 18, as outlined above.
Rossato further teaches wherein encoding the version of the video signal to produce the first encoded signal comprises encoding structured information using a first encoding algorithm optimized for encoding structured information; and encoding said first residual signal to produce the first encoded residual signal comprises encoding unstructured information using a second encoding algorithm optimized for encoding unstructured information (Scalable video coding to convert a baseline signal or image at a first level of quality to a higher resolution predicted image at a next higher level of quality. FIG. 2B is an example diagram describing of an encoder encoding of a signal in a tiered hierarchy of levels of quality [0113]-[0127]; Fig. 2B and Fig. 6).  

Regarding claim 30, is rejected under the same reasoning as claim 29.

Regarding claim 31,
Rossato and Kopf teaches all the limitation of claim 18, as outlined above.
Rossato further teaches the first residual signal comprises a sparse set of data (residual data [0121] [0123]; Fig. 2B and Fig. 6).

Regarding claim 32 “encoder device”, and claim 33 “encoder CRM” are rejected under the same reasoning as claim 18 “encoder method”, where Rossato teaches encoder system and method (Rossato Fig. 2B and Fig. 6).

Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Rossato and Segall in view of Kopf.
Regarding claim 19,
Rossato and Segall teaches all the limitation of claim 18, as outlined above.
However, it is obvious/well-known to apply these separable filters to the horizontal and vertical direction (Segall [0016]); Rossato and Segall did not explicitly teach each separate kernel corresponding to a specific direction within the signal/image.  
Kopf teaches each separate kernel corresponding to a specific direction within the signal/image (adapt the shape of these kernels in order to better align them with local image features, Kopf, abstract and introduction).  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the teachings of Rossato and Segall by the teaching of Kopf. The motivation for such an addition would be to perceived image quality as crisper without suffering from ringing artifacts (Kopf, abstract).

Regarding claims 20-21 are rejected under the same reasoning as claim 19, where (Segall [0005]) and (Kopf, Algorithm) discuss weighting factors for the filters/kernels.

Regarding claim 22,
Rossato and Segall and Kopf teaches all the limitation of claim 19, as outlined above.
However, it is obvious/well-known to apply these separable filters to the horizontal and vertical direction (Segall [0016]), Rossato and Segall did not explicitly teach each the specific directions associated with the plurality of separate kernels comprise two or more of horizontal, vertical and diagonal directions.  
Kopf teaches the specific directions associated with the plurality of separate kernels comprise two or more of horizontal, vertical and diagonal directions (adapt the shape of these kernels in order to better align them with local image features, introduction, details about Edge Orientations section 4.2).  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the teachings of Rossato and Segall by the teaching of Kopf. The motivation for such an addition would be to perceived image quality as crisper without suffering from ringing artifacts (Kopf, abstract).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422. The examiner can normally be reached Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419